As the tax which this action is brought to recover is upon the personal property of a foreign corporation, it cannot be supported upon general principles, but must find its authority in some special enactment. We are pointed to the 13th section of ch. 38 of the Revised Statutes, which provides that "merchandise, stock in trade, lumber, and coal, stock in livery-stables, machinery, and machine tools, being in buildings or on wharves, or otherwise located in any town, and belonging to persons not residing in this state, shall be taxed to the owners, in the towns where the property may be when the tax is assessed."
With any fair attention to the settled distinctions of language, it is quite impossible for us to say that "merchandise" or "stock in trade" include goods in the course of manufacture; and it is not pretended that the property of the defendants, which has been taxed, falls within the other descriptions of personal property enumerated in this section. The word"merchandise," and phrase "stock in trade," are well understood to mean goods for sale, — a stock of goods offered for sale, — and this meaning accords precisely with their derivation. A state, the bulk of whose inhabitants derive their subsistence from manufacturing and mechanic labor, is the last in which we should assume that the legislature would subject to a special tax personal property owned abroad, and brought here to be worked upon; and by the specification in this section of "machinery and machine tools" as the subjects of local taxation, all other personal property of non-resident manufacturers and mechanics would seem, by implication, to be excluded from it. *Page 473 
The goods of the defendants, for which this tax was assessed upon them, were brought to Fall River to be bleached, printed, and finished; and when this work was done upon them, were to be carried back to Massachusetts, and from thence shipped, so that they might be put on sale as merchandise, and become parts of "stocks in trade." Goods in the hands of manufacturers or mechanics as the materials or subjects of their respective arts, are, in our judgment, no more subject to taxation under this section than goods temporarily stored or lying on wharves, waiting land transportation or shipment.
It is worthy of remark in this connection, that in the corresponding sections of the Massachusetts tax acts, from which this 13th section of our tax act was borrowed, the words are: "All goods, wares, and merchandise, or any other stock in trade,including stock employed in the business of any of the mechanicarts," c.; "All stocks in trade, including stock employed inthe business of manufacturing, or any of the mechanic arts,"c. The omission in our statute of the words here found, extending stock in trade to the stock of a manufacturer and mechanic, was undoubtedly designed; and the result is in accordance with the policy which might be expected to prevail here.
As this construction of the section disposes of the case before us, it is unnecessary to consider the other questions which have been raised and argued on it. Let judgment be entered for the defendants. *Page 474